DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 11-20 in the reply filed on 7/26/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (US pat 6855043).
	With respect to claim 11, Tang et al. teach an apparatus for supporting a substrate, comprising (see figs. 1-3, particularly fig. 2 and associated text): 
a membrane 122 comprising a planarized surface (flat surface regardless of how it is made flat); 
a support plate 102 configured to support the membrane; and 
a holding element 110 configured to hold the membrane to the support plate.  
With respect to claim 12, Tang et al. teach a cavity 130 between the support plate and the membrane.  
	With respect to claim 13, Tang et al. teach a ring 132 positioned between the support plate and the membrane and forming an outer perimeter with respect to the cavity.  
 	With respect to claim 14, Tang et al. teach the ring comprises a planarized surface (flat surface regardless of how it is made flat).  
With respect to claim 15, Tang et al. teach the apparatus.

Claim(s) 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ploessl (US pat 5885137).
	With respect to claim 16, Ploessl teaches a membrane for chemical mechanical planarization, comprising (see figs. 1-7 and associated text): 
a resilient membrane body 94 comprising a substrate facing surface (bottom) (of 94) (where wafer is attached to bottom of 94) and a carrier facing surface (top of 94) (of carrier 90), wherein the substrate facing surface is planarized (flat surface regardless of how it is made flat).  
With respect to claim 18, Ploessl teaches a membrane conditioning tool 98.
With respect to claim 20, Ploessl teaches the surface roughness of the planarized substrate facing surface is substantially uniform over the surface of the resilient membrane body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploessl (US pat 5885137).
With respect to claim 17, Ploessl fails  to teach the range for the thickness of the resilient membrane body.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the thickness of the resilient membrane body through routine experimentation and optimization to obtain optimal or desired device performance there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
 With respect to claim 19, Ploessl teaches a controller to planarize the membrane but fails  to teach the range for the pressure.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the pressure through routine experimentation and optimization to obtain optimal or desired device performance there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814